Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recites the limitation "the first channel” without depending from claims 6 or 15.  There is insufficient antecedent basis for this limitation in the claim and appropriate correction is required.  The Examiner is treating the limitation as “a first channel” such that the art requires only a single channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 9-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Furihata (US 4,224,929).
Regarding Claim 1, Furihata discloses:
A method of treating tissue comprising: 
inserting into a body of a patient an endoscopic instrument (10) having first and second tissue engaging surfaces (18/19), the first and second tissue engaging surfaces being adjustable to form a chamber (18/19 inflate as seen in Fig. 4 to create a chamber 34), 
moving the chamber from a collapsed insertion configuration to an expanded use configuration to form a laterally expanded chamber within a body lumen, wherein the chamber, in the expanded use configuration, provides a working space within the body lumen (Col 4 Lines 11-22; see also Fig. 4 showing the expanded configuration); 
inserting a distal portion of a working instrument (31) into the chamber (see Fig. 4), and extending the working instrument laterally with respect to a longitudinal axis of the endoscopic instrument (shown in Fig. 4); and 
visualizing the distal portion of the working instrument by a visualization device (23) positioned distal of the second tissue engaging surface (see Figs. 3, 5, and 6 showing different variations where the visualization device is distal to at least one of the engaging surfaces 19; the visualization device visualizes the chamber as explained in Col 3 Line 25, which includes the instrument 31; see also Col 4 Lines 20-25 discussing using the visualization device to observe the tool).

Regarding Claim 2, Furihata further discloses wherein moving the chamber expands the chamber to only one side of the longitudinal axis of the endoscopic instrument (the chamber is shown as 34 on one side of the axis; also, the chamber can be defined as the side where the tool and visualization device are used; finally, in the embodiments of Figs. 8-9, the device includes a balloon 49 that creates a chamber only on the side of 51/52).

Regarding Claim 3, Furihata further discloses visualizing a portion of the body lumen using the visualization device (Col 3 Lines 24-26 and Col 4 Lines 15-25).

Regarding Claim 4, Furihata further discloses wherein visualizing the distal portion of the working instrument includes angling the visualization device so it extends laterally with respect to the longitudinal axis of the endoscopic instrument (as seen in Fig. 3, the visualization device is angled for lateral viewing; also see Fig. 5 where a prism is part of the visualization device to change the direction of the field of view).

Regarding Claim 5, Furihata further discloses severing a tissue mass positioned within the chamber (Col 3 Lines 40-44, the forceps take tissues from the affected portion on the surface of the tissue 33 as seen in Fig. 4).

Regarding Claim 9, Furihata further discloses illuminating at least a portion of the chamber to enable a visual inspection of tissue adjacent to, or protruding into, the chamber (illumination window 22 is directed at the chamber; see Col 4 Lines 17-25).

Regarding Claim 10, Furihata discloses:
A method of treating tissue comprising: 
inserting into a body of a patient an endoscopic instrument (10) having a sheath and a channel for receiving an endoscope (see Fig. 7-9 where a sheath 45 has a central lumen for receiving the endoscope 10), the endoscopic instrument further including first and second tissue engaging surfaces (43/44 or 51/52), the first and second tissue engaging surfaces being adjustable to form a chamber (the surfaces inflate to form a space therebetween), 
moving the chamber from a collapsed insertion configuration to an expanded use configuration to form a laterally expanded chamber within a body lumen, wherein the chamber, in the expanded use configuration, provides a working space within the body lumen (Col 4 Lines 11-22; see also Fig. 4 showing the expanded configuration; the Examiner notes that the embodiments are disclosed as functioning in the same manner except for noted changes to the configurations; here, the cuffs 43/44 and 51/52 inflate to form the chamber in the same general manner as that shown in Fig. 4); 
inserting a distal portion of a working instrument (31) into the chamber (see Fig. 4), and extending the working instrument laterally with respect to a longitudinal axis of the endoscopic instrument (shown in Fig. 4); and 
visualizing the distal portion of the working instrument using the endoscope when the endoscope is positioned distal of the second tissue engaging surface (see Figs. 3, 5, and 6 showing different variations where the visualization device is distal to at least one of the engaging surfaces 19; the visualization device visualizes the chamber as explained in Col 3 Line 25, which includes the instrument 31; see also Col 4 Lines 20-25 discussing using the visualization device to observe the tool).

Regarding Claim 11, Furihata further discloses wherein moving the chamber expands the chamber to only one side of the longitudinal axis of the endoscopic instrument (the chamber is shown as 34 on one side of the axis; also, the chamber can be defined as the side where the tool and visualization device are used; finally, in the embodiments of Figs. 8-9, the device includes a balloon 49 that creates a chamber only on the side of 51/52).

Regarding Claim 12, Furihata further discloses visualizing a portion of the body lumen using the endoscope (Col 3 Lines 24-26 and Col 4 Lines 15-25).

Regarding Claim 13, Furihata further discloses wherein visualizing the distal portion of the working instrument includes angling the endoscope so it extends laterally with respect to the longitudinal axis of the endoscopic instrument (as seen in Fig. 3, the visualization device is angled for lateral viewing; also see Fig. 5 where a prism is part of the visualization device to change the direction of the field of view).

Regarding Claim 14, Furihata further discloses severing a tissue mass positioned within the chamber (Col 3 Lines 40-44, the forceps take tissues from the affected portion on the surface of the tissue 33 as seen in Fig. 4).

Regarding Claim 18, Furihata further discloses illuminating at least a portion of the chamber to enable a visual inspection of tissue adjacent to, or protruding into, the chamber (illumination window 22 is directed at the chamber; see Col 4 Lines 17-25).

Regarding Claim 19, Furihata discloses:
A method of treating tissue comprising: 
inserting into a body of a patient an endoscopic instrument (10) having first and second tissue engaging surfaces(18/19), the first and second tissue engaging surfaces being adjustable to form a chamber therebetween (18/19 inflate as seen in Fig. 4 to create a chamber 34), 
moving the chamber from a collapsed insertion configuration to an expanded use configuration to form a laterally expanded chamber within a body lumen, the laterally expanded chamber forming a working space within the body lumen (Col 4 Lines 11-22; see also Fig. 4 showing the expanded configuration); 
inserting a distal portion of a working instrument (31) into the chamber (shown in Fig. 4); 
visualizing the distal portion of the working instrument using a visualization device (23) positioned distal of the second tissue engaging surface (see Figs. 3, 5, and 6 showing different variations where the visualization device is distal to at least one of the engaging surfaces 19; the visualization device visualizes the chamber as explained in Col 3 Line 25, which includes the instrument 31; see also Col 4 Lines 20-25 discussing using the visualization device to observe the tool); 
severing a tissue mass disposed within the chamber using the working instrument (Col 3 Lines 40-44, the forceps take tissues from the affected portion on the surface of the tissue 33 as seen in Fig. 4); and 
removing the severed tissue mass from the patient (Col 3 Lines 40-44, the forceps take tissues from the affected portion on the surface of the tissue 33 as seen in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6, 8, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furihata (US 4,224,929) in view of Okada et al. (US 5,059,199).
Furihata discloses the invention substantially as claimed as stated above.
Regarding Claims 6 and 15, Furihata discloses taking the tissue from the affected portion via the forceps, but does not explicitly disclose removing the severed tissue mass from the patient via a first channel in the endoscopic instrument.  This is almost certainly how Furihata operates as a person having ordinary skill in the art would appreciate that the forceps (or other tool) would remove the diseased tissue and then be retracted through the lumen (28).  Okada teaches removing tissue while it is retained in the tool (Col 5 Lines 1-2) as an option.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Furihata’s method to include Okada’s removal.  Such a modification allows the specimen to be collected outside the body.  Also, this allows for multiple samples to be taken without having to move the endoscopic device.  The resection tool (forceps, snare, knife, etc.) can be used as many times as necessary at the desired location.

Regarding Claims 8 and 17, Furihata does not explicitly disclose receiving a polyp within the chamber and severing the polyp from the body lumen utilizing the working instrument inserted through the first channel of the endoscopic instrument.  Polyps are known lesions in the art and are removed as being either cancerous or pre-cancerous tissue.  Okada teaches that it is known to use a working instrument to remove a polyp (Col 6 Lines 33-54).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Furihata’s method to include Okada’s polyp removal.  Such a modification uses a known technique to remove a known lesion.  A polyp is a known area of concern and Furihata’s tissue engaging surfaces would create a chamber around the polyp for removal.

Claim 7, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furihata (US 4,224,929) in view of Houser (US 5,876,369).
Furihata discloses the invention substantially as claimed as stated above.
Regarding Claims 7, 16, and 20, Furihata discloses taking the tissue from the affected portion, but does not explicitly disclose how this is done.  Houser teaches one option for tissue removal where the affected tissue is removed by remaining in the chamber (see Col 7 Line 58 – Col 8 Line 8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Furihata’s method to include Houser’s tissue removal within the chamber.  Such a modification eliminates the risk that the severed tissue will accidentally be removed from the device prematurely.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 12-13 of U.S. Patent No. 11,109,879 in view of Furihata (US 4,224,929). The patent claims the apparatus for performing this application’s method.  Furihata teaches a method of using a similar device and is obvious as discussed above.  This application is not a Divisional application of the patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795